DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03)
(f) ELEMENT IN CLAIM FOR A COMBINATION-An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35
112, sixth paragraph, is invoked.
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office  action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05)
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a transmitting unit, a receiving unit, a controller in claim 1 and transmitting means for, receiving means for, controlling means for in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 (apparatus) , 15 (medium) and 16 (apparatus) are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In summary, claims 1, 15 and 16 are directed to a method and medium for comparing and organizing information and resolving conflicting classifications.  The underlying concept merely receives information, analyzes it, and displays the results of the analysis – this concept is not meaningfully different than concepts found by the courts to be abstract (see Electric Power Group, collecting information, analyzing it, and displaying certain results of the collection and analysis; see Cybersource, obtaining and comparing intangible data; see Digitech, organizing information through mathematical correlations; see Grams, diagnosing an abnormal condition by performing clinical tests and thinking about the results; see Cyberfone, using categories to organize store and transmit information; see Smartgene, comparing new and stored information and using rules to identify options).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea.  For example, claim 1 recites a criterion for the evaluation of the estimation processing varies according to the environment indicated by the environment information. The limitation, recited at a high level of generality, only amounts to “apply it” using generic computer component (MPEP2106.05(f)). The claim does not recite a specific AI model or AI process or algorithm and the specification indicates that any type of AI can be use to implement this step. It is not more than insignificant extra-solution activity. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. Looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, these claims do not amount to significantly more than the abstract idea itself. 
Claims 2-14 merely recite other additional elements that either define the test conditions or condition constraints, etc. that when looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, these claims also do not amount to significantly more than the abstract idea itself. These claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurian et al. (Kurian) US 2019/0171977 A1
In regard to claim 1, Kurian disclose  An information processing apparatus comprising: ([0005] a system) 
a transmitting unit that transmits, to an external apparatus, environment information indicative of an environment of an apparatus that uses an artificial intelligence and checking information for checking estimation processing of the artificial intelligence; (Fig. 1, [0031][0019]-[0021][0037][0038] [0046][0063]-[0065]  processor, transmit to a processing computing platform, data, such as location, etc. of a mobile device and one or more machine learning datasets may be used and ML datasets used to evaluate whether one or more criteria are met ) 
a receiving unit that receives evaluation result information indicative of a result of evaluation of the estimation processing; ([0031][0019]-[0022] [0063]-[0065] processor, receive notification that the event is processed using the identified one or more sources based on the evaluation process) and
a controller that sets the estimation processing active in a case where the result of the evaluation is compliant with the environment, ([0031] [0037]-[0041] [0047]-[0050][0063]-[0065] processor, activate the dynamic event processing, based on the user identifier, for example, to identifying a source using ML) 
wherein a criterion for the evaluation of the estimation processing varies according to the environment indicated by the environment information. ([0005][0027][0028][0040]-[0042] [0063]-[0065] various other criteria may be evaluated based on received location data, event data, etc. using updated one or more ML datasets) 
In regard to claim 2, Kurian disclose The information processing apparatus according to Claim 1, the rejection is incorporated herein.
Kurian disclose wherein the receiving unit further receives test data representing contents of a test for checking performance of the artificial intelligence;([0041]-[0044] [0074][0075] receiving a request to process a first event at a particular location, time, etc. using one or more ML datasets)
the transmitting unit transmits, as the checking information, answer information indicative of an answer of the artificial intelligence to the test to the external apparatus; [0041]-[0044] [0069] [0075] validate the ML dataset after the first event processed, for example, after a source is selected, event processed, notification is generated, etc. to the mobile)
 and the controller further restricts operation of the artificial intelligence in accordance with the answer. ([0041]-[0044][0063]-[0067][0069][0075] the user can void the event processed as a validate process of the one or more ML datasets based on the data received)
In regard to claim 3, Kurian disclose The information processing apparatus according to Claim 2, the rejection is incorporated herein.
Kurian disclose wherein the test is executed again after a predetermined period has elapsed since the artificial intelligence last demonstrated performance that satisfies a predetermined criterion in the test. ([0063]-[0067] [0074] [0075] the subsequent validation of ML can be customized by the user, which is an implementation choice, but not an invention, at a similar location and time/date, after a pre-determined time period has elapsed, for example, since a first event processed that met the criteria) 
In regard to claim 4, Kurian disclose The information processing apparatus according to Claim 3, the rejection is incorporated herein.
Kurian disclose wherein the test is automatically executed. ([0041] [0074] [0075] validate the ML datasets based on customization of the user which is a configuration that can be executed automatically upon user approvals) 
In regard to claim 5, Kurian disclose The information processing apparatus according to Claim 2, the rejection is incorporated herein.
Kurian disclose wherein the test is a test according to a field in which the artificial intelligence is used. ([0019] [0040][0041]  based on a type of event, one or more ML dataset is used)
In regard to claim 6,  Kurian disclose The information processing apparatus according to Claim 3, the rejection is incorporated herein.
Kurian disclose wherein the test is a test according to a field in which the artificial intelligence is used. ([0019] [0040] [0041] based on a type of event, one or more ML dataset is used)
In regard to claim 7, Kurian disclose The information processing apparatus according to Claim 4, the rejection is incorporated herein.
Kurian disclose wherein the test is a test according to a field in which the artificial intelligence is used. ([0019] [0040][0041][0064] based on a type of event, one or more ML dataset is used)
In regard to claim 8, Kurian disclose The information processing apparatus according to Claim 5, the rejection is incorporated herein.
Kurian disclose wherein the controller permits operation of the artificial intelligence only in a field in which performance of the artificial intelligence has satisfied a predetermined criterion of the test, among a plurality of fields. ([0062]-[0066] [0069]-[0075] process the subsequent similar events (business or personal, for example) from the sources identified by using one or more ML datasets that met the criteria) 
In regard to claim 9, Kurian disclose The information processing apparatus according to Claim 2, the rejection is incorporated herein.
Kurian disclose wherein in a case where the receiving unit receives the test data, the test is executed even in a case where the artificial intelligence is executing operation other than answering the test. ([0027]][0028][0062]-[0062] [0006][0041] receive the data and ML dataset is validated, even after source is selected, event is processed, etc.) 
In regard to claim 10,  Kurian disclose The information processing apparatus according to Claim 2, the rejection is incorporated herein.
Kurian disclose wherein in a case where the test is not executed, the transmitting unit further transmits information concerning the artificial intelligence to the external apparatus. ([0020][0027]-[0029] transmit additional data and one or more ML datasets to the mobile device) 
In regard to claim 15, claim 15 is a medium claim corresponding to the apparatus claim 1 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 1.
In regard to claim 16, claim 16 is an apparatus claim corresponding to the apparatus claim 1 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al. (Kurian) US 2019/0171977 A1 in view of Sadaghiani et al. (Sadaghiani) US 10341374 B1
In regard to claim 11, Kurian disclose The information processing apparatus according to Claim 1, the rejection is incorporated herein.
But Kurian fail to explicitly disclose “wherein in a case where a plurality of artificial intelligences work in cooperation with one another, the controller further restricts the cooperative work of the plurality of artificial intelligences in a case where a difference in performance among the plurality of artificial intelligences is equal to or larger than a predetermined threshold value.”
Sadaghiani disclose wherein in a case where a plurality of artificial intelligences work in cooperation with one another, the controller further restricts the cooperative work of the plurality of artificial intelligences in a case where a difference in performance among the plurality of artificial intelligences is equal to or larger than a predetermined threshold value. (col. 5, line 61- col, 6, line 35, col. 10, line 54-col. 11, line 12, col. 3, line 50-col. 4, line 49, ML models work together, and replace a ML model based on condition, such as the digital threat detection threshold, too large, or too few detections, of a result scores, for example, to improve accuracy of the prediction)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Sadaghiani‘s machine learning models into Kurian’s invention as they are related to the same field endeavor of using machine learning system. The motivation to combine these arts, as proposed above, at least because Sadaghiani ‘s using multiple MLs and adjust based on conditions would provide more learning methods into Kurian’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that multiple MLs methods adjustable based on conditions would help to provide more ways to improve performance of the system.
In regard to claim 12, Kurian disclose The information processing apparatus according to Claim 1, the rejection is incorporated herein.
But Kurian fail to explicitly disclose “wherein in a case where a plurality of artificial intelligences work in cooperation with one another, the controller further restricts the cooperative work of the plurality of artificial intelligences in a case where the plurality of artificial intelligences include artificial intelligence that does not have performance equal to or higher than predetermined performance.”
Sadaghiani disclose wherein in a case where a plurality of artificial intelligences work in cooperation with one another, the controller further restricts the cooperative work of the plurality of artificial intelligences in a case where the plurality of artificial intelligences include artificial intelligence that does not have performance equal to or higher than predetermined performance. (col. 5, line 61- col, 6, line 35, col. 10, line 54-col. 11, line 12, col. 3, line 50-col. 4, line 49, ML models work together, and replace a ML model based on condition, such as the digital threat detection threshold, too large, or too few detections, of a result scores, for example, to improve accuracy of the prediction)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Sadaghiani‘s machine learning models into Kurian’s invention as they are related to the same field endeavor of using machine learning system. The motivation to combine these arts, as proposed above, at least because Sadaghiani ‘s using multiple MLs and adjust based on conditions would provide more learning methods into Kurian’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that multiple MLs methods adjustable based on conditions would help to provide more ways to improve performance of the system.

In regard to claim 13, Kurian disclose The information processing apparatus according to Claim 1, the rejection is incorporated herein.
But Kurian fail to explicitly disclose “wherein the controller further restricts operation of the artificial intelligence in a case where performance of the artificial intelligence becomes equal to or higher than upper-limit performance as a result of learning of the artificial intelligence or in a case where the performance of the artificial intelligence becomes equal to or lower than lower-limit performance as a result of learning of the artificial intelligence.”
Sadaghiani disclose wherein the controller further restricts operation of the artificial intelligence in a case where performance of the artificial intelligence becomes equal to or higher than upper-limit performance as a result of learning of the artificial intelligence or in a case where the performance of the artificial intelligence becomes equal to or lower than lower-limit performance as a result of learning of the artificial intelligence. (col. 10, line 54-col. 11, line 12, col. 3, line 50-col. 4, line 49, replace a ML model based on condition, such as the digital threat detection threshold, too large, or too few detections, of a result scores, for example)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Sadaghiani‘s machine learning models into Kurian’s invention as they are related to the same field endeavor of using machine learning system. The motivation to combine these arts, as proposed above, at least because Sadaghiani ‘s using multiple MLs and adjust based on conditions would provide more learning methods into Kurian’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that multiple MLs methods adjustable based on conditions would help to provide more ways to improve performance of the system.
In regard to claim 14, Kurian disclose The information processing apparatus according to Claim 1, the rejection is incorporated herein.
But Kurian fail to explicitly disclose “wherein in a case where improvement of performance of the artificial intelligence is less than a predetermined threshold value as a result of learning of the artificial intelligence, the controller further outputs information indicating that the improvement of the performance of the artificial intelligence is less than the predetermined threshold value.”
Sadaghiani disclose wherein in a case where improvement of performance of the artificial intelligence is less than a predetermined threshold value as a result of learning of the artificial intelligence, the controller further outputs information indicating that the improvement of the performance of the artificial intelligence is less than the predetermined threshold value. (fig. 1-5,  col. 3, line 50-col. 4, line 49, col. 12, line 4-67, a ML model has, such as the digital threat detection threshold, too large, or too few detections, of a result scores, for example, the score is not in line with the prior or maintained digital threat threshold, the scores are outputted)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Sadaghiani‘s machine learning models into Kurian’s invention as they are related to the same field endeavor of using machine learning system. The motivation to combine these arts, as proposed above, at least because Sadaghiani ‘s using multiple MLs and adjust based on conditions would provide more learning methods into Kurian’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that multiple MLs methods adjustable based on conditions would help to provide more ways to improve performance of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20170236060 A1 	2017-08-17 			IGNATYEV
System And Method For Automated Detection Of Incorrect Data
IGNATYEV disclose Systems, apparatuses, and methods for the automated detection of incorrect data during a data entry process or detecting incorrect data that has been entered and stored previously. In one embodiment, the invention utilizes one or more of statistical analysis or a machine learning technique (either supervised or unsupervised) in order to identify potentially incorrect data… see abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143